Citation Nr: 0915786	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  04-16 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a skin disorder, to include 
chloracne due to herbicide exposure.  

2.  Entitlement to service connection for a skin disorder, to 
include chloracne due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
January 1974 and from December 1988 to November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
VA RO in Waco, Texas.  

The claim for service connection for a skin disorder, to 
include chloracne, had been previously denied in a final 
decision dated in April 1994. Subsequent claims were denied 
by the RO in March 1996 and May 1998 on the basis that new 
and material evidence had not been submitted to reopen the 
claim. The most recent attempt by he Veteran to reopen the 
claim was received by VA in July 2003. Although the RO 
adjudicated this service connection claim on the merits in 
the February 2004 rating decision, the Board is required to 
determine whether new and material evidence has been 
presented when a claim has been previously disallowed based 
upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  For this reason, the Board has 
recharacterized the issue as set forth on the title page.  

During the course of his appeal, the Veteran requested a 
Travel Board hearing before the Board.  A statement from the 
Veteran's representative, dated in February 2007, indicated 
that he wished to cancel his hearing.  Thus, the hearing 
request is deemed withdrawn. See 38 C.F.R. § 20.704 (2008).  

Of preliminary importance, claims for presumptive service 
connection based on exposure to Agent Orange, in which the 
only evidence of such exposure is the receipt of the Vietnam 
Service Medal or service on a vessel in the waters off the 
shore of Vietnam, were delayed pending final determination of 
appellate actions in the case of Haas v. Peake.  In its May 
2008 decision, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) found that VA reasonably 
interpreted 38 U.S.C. § 1116 (a)(1)(A) and 38 C.F.R. § 3.307 
(a)(6)(iii) as requiring the physical presence of a veteran 
within the land borders of Vietnam (including inland 
waterways) during service, and that the receipt of the 
Vietnam Service Medal alone, does not establish service in 
Vietnam.  The United States Supreme Court, declined to review 
the case, and the decision of the Federal Circuit in Haas v. 
Peake is now final.  This Board decision complies with the 
applicable Laws and Regulations as interpreted by the Federal 
Circuit's decision in Haas v. Peake.    


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  A May 1998 rating decision denied service connection for 
a skin disorder, to include chloracne due to herbicide 
exposure, on the basis that that new and material evidence 
had not been submitted to reopen the claim.   

3.  Evidence added to the record since the May 1998 rating 
decision as to the Veteran's claim is new as it is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and relates to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for a skin disorder.  

4.  The Veteran's currently diagnosed skin disorder had its 
onset during military service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a skin 
disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.104, 3.156(a) (2008).  

2.  A chronic skin disorder was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the Veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.  

With respect to claims to reopen, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that, because the terms "new" and "material" in a 
new and material evidence claim have specific, technical 
meanings that are not commonly known to VA claimants, when 
providing the notice required by the VCAA, it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further held 
that the duty to notify requires that the Secretary look at 
the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, in letters dated in August 2003 and March 2006 
the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the Veteran and the types of evidence that will be obtained 
by VA.  Specifically, the August 2003 letter informed the 
Veteran of the specific technical meanings of "new" and 
"material," as well as the bases for the denial in the prior 
decision and described the type of evidence that would be 
necessary to substantiate the elements that were found 
insufficient in the previous denial.  The March 2006 letter 
informed him as to disability ratings and effective dates.  
The claim was last readjudicated via a supplemental statement 
of the case (SSOC) in May 2004.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service VA 
treatment records, and a VA examination report.  Also of 
record and considered in connection with the appeal are 
various written statements submitted by the Veteran and his 
representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002 & Supp. 2008).  However, with exception, 
38 U.S.C.A. § 5108 provides that if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).  

Historically, in a final rating decision dated in April 1994 
and issued in May 1994, the RO denied entitlement to service 
connection for a skin disorder, to include chloracne due to 
herbicide exposure, based on a finding that the evidence 
failed to indicate a current diagnosis of chloracne, or 
reflect a diagnosis within one year of service.  Claims to 
reopen the Veteran's service connection claim were denied in 
rating decisions dated in March 1996 and May 1998.  

In a VA Form 21-526, Veteran's Application for Compensation 
or Pension, received in July 2003, the Veteran requested that 
his claim for entitlement to service connection for a skin 
disorder, to include chloracne due to herbicide exposure be 
reopened.  Evidence added to the record since the May 1998 RO 
rating decision includes a November 2003 VA general 
examination report and various VA treatment records, dated 
from August 2003 to March 2004.  In addition to new medical 
evidence are statements in support of the claim from the 
Veteran and his representative.  

Based on a comprehensive review of the record, the Board 
finds the evidence added since the May 1998 rating decision 
regarding the Veteran's service connection claim is new and 
material.  Specifically, the VA treatment records and 
examination report, along with the Veteran's and his 
representative's statements are new, in that they are 
evidence that has not been considered by the RO.  They are 
also material, in that they relate to an unestablished fact 
necessary to establish the claim.  Therefore, this evidence 
is new and material, and the claim is deemed reopened.  




III.  Service connection for a skin disorder, to include 
chloracne due to herbicide exposure

A.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  To establish 
continuity of symptomatology, the a veteran is required to 
show "(1) that a condition was 'noted' during service, (2) 
evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116(f) (West 2002); 38 C.F.R. § 3.307.  Particular 
diseases are deemed associated with herbicide exposure, to 
include chloracne or other acneform disease consistent with 
chloracne, under VA law, and shall be service-connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) are 
met, and they become manifest to a degree of 10 percent or 
more, within a year after the last date on which the veteran 
was exposed to an herbicide agent during service, even though 
there is no record of such disease during service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

An opinion of the General Counsel for VA held that service on 
a deep-water naval vessel off the shores of Vietnam without 
proof of actual duty or visitation in the Republic of Vietnam 
may not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29)(A), which defines the 
Vietnam era as the period beginning on February 28, 1961, and 
ending on May 7, 1975, and that this was not inconsistent 
with the definition of service in the Republic of Vietnam 
found in 38 C.F.R. § 3.307(a)(6)(iii). VAOPGCPREC 27-97 (July 
23, 1997).  

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).    

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


B.  Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Veteran contends that he currently suffers from chloracne 
due to herbicide exposure during his service in the waters 
off the coast of the Republic of Vietnam.  At the outset, the 
Board notes that the Veteran's military occupational 
specialty (MOS) listed on his DD Form 214, Certificate of 
Release or Discharge from Active Duty, was rifleman, and 
confirmed that he served in the waters off the coast of 
Vietnam from November 1970 to May 1971 and from February 1972 
to August 1972.  In the absence of evidence to the contrary, 
the Board finds that the Veteran did not serve on land in 
Vietnam and thus is not eligible for Agent Orange presumption 
for chloracne.

As discussed above, service connection for a skin disorder, 
to include chloracne due to herbicide exposure was denied 
based on findings that service treatment records were 
negative for a diagnosis of chloracne in service, and there 
was no post-service diagnosis of chloracne.  

Nevertheless, after a careful review of the evidence of 
record, the Board finds that the preponderance of the 
evidence is for a grant of service connection for a skin 
disorder on a direct basis.  In this regard, the Board notes 
several instances of treatment for a skin disorder throughout 
the Veteran's active duty, to include the period of service 
that took place while he was deployed to Vietnam.  In 
particular, service treatment records, dated from October 
1969 to July 1972, show numerous reports of and treatments 
for rashes, boils, and sebaceous cysts.  Notably, a November 
1971 separation examination reflected findings of scars on 
the forehead and above the left eye.  Further, in service 
treatment records from his second tour of duty, dated from 
December 1988 to November 1991, reports of medical history 
showed checked boxes for boils and skin disorders, and 
reports of examination revealed diagnoses of comedones, 
marks, and scars of the skin.  

Additionally, VA treatment records, dated from April 1982 to 
November 1993 show treatment for tender exanthematous cystic 
lesion on the left forehead with gross cellulitis, abscesses 
on the left angle of the jaw, large growths on the Veteran's 
face on the right, and superficial abscesses of the right 
chin subcutaneal area, for which he received incision and 
drainage that revealed much bloody pus.  An August 1987 VA 
treatment record indicated a diagnosis of cystic acne.  
Further, an October 1987 VA treatment record showed treatment 
for old nodules near both eyes.  Significantly, the Board 
notes that a February 1992 VA dermatology evaluation shows 
findings of erythamatone nodules on the face, pitted scarring 
on the cheeks, forehead, post-auricular area, back and 
buttocks, and featured inflamed papules and pustules.  The 
physician diagnosed the Veteran with acne, consistent with 
chloracne secondary to Agent Orange exposure.  

More recently, a July 2003 VA dermatology consult report 
revealed a history of severe scarring acneiform eruptions 
since Vietnam that might be related to Agent Orange exposure.  
Physical examination results revealed the Veteran's face had 
ice pick scarring and post-inflamed hyperpigmentation, the 
back had multiple comedones and the same scarring, and 
minimal but present acute acne inflammation papules on the 
shoulders.  The Veteran was diagnosed with largely burned out 
acneiform eruption, and scarring that is largely permanent.  
In an August 2003 VA nursing note, the Veteran was noted as 
having rashes on his neck and back.  Finally, in a November 
2003 VA general examination, the examiner noted multiple 
pitted scars of the face with some comedones and high 
pigmented papules over the shoulders and upper back from 
previous acne.  

Ultimately, the Board finds the Veteran's extensive history 
of treatment for a skin disorder in service and post-service, 
the Board finds that the evidence to be in relative equipoise 
regarding whether a chronic skin disorder, however, 
diagnosed, had its onset during the Veteran's first period of 
active duty.  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102 (2008).  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).  Here, the Board believes that the evidence is at 
least in equipoise and, resolving all reasonable doubt in 
favor of the Veteran, service connection for a chronic skin 
disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 
C.F.R. §§ 3.303.  


ORDER

New and material evidence has been received to reopen the 
claim for service connection for a skin disorder; to this 
extent, the appeal is granted.  

Service connection for a chronic skin disorder is granted.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


